Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 1 of 11 - Page ID#: 392



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:19-CV-0092 (WOB-CJS)

 JEFF RIECK.                                                         PLAINTIFF,

 VS.                     MEMORANDUM OPINION AND ORDER

 HOUSING AUTHORITY OF COVINGTON, ET AL.,                           DEFENDANTS.

       Jeff   Rieck    filed   this     civil   action   against     the   Housing

 Authority of Covington, the Board of Commissioners for the Housing

 Authority of Covington, Joseph Meyer, Shawn Masters, Jennifer

 Holt,    Jennifer    Rawers,     and    Stephen    McMurtry   following       his

 termination in 2018. (Docs. 1, 17).

       This matter is currently before the Court on McMurtry’s motion

 for summary judgment as to Rieck’s defamation claim. (Doc. 38).

 The   Housing    Authority     of    Covington    (“HAC”)   joins    McMurtry’s

 limited request. (Doc. 41).

       The Court previously held a telephonic hearing on this motion

 on Tuesday, March 30, 2021. (Doc. 55). The issues being ripe, the

 Court now issues the following Memorandum Opinion and Order.

                                  Introduction

       In this unusual libel case, the executive director of a

 municipal housing agency is suing its attorney for defamation. As

 stated in more detail below, the attorney answered questions from




                                         1
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 2 of 11 - Page ID#: 393



 a newspaper reporter concerning a resolution by the agency’s board

 of directors stating its intention to discharge the plaintiff.

       The criteria for analyzing a libel claim has grown somewhat

 complicated in recent decades as a result of certain Supreme Court

 decisions mandating the use of different criteria for differently

 situated plaintiffs.

       At common law, which prevailed in Kentucky until 1964 any

 individual who could prove the defendant had made or published

 derogatory written statements about him could recover in a libel

 action. However, in the interest of protecting the constitutional

 right    of   freedom   of    speech,   the    Supreme   Court   has   mandated

 different     standards      for   different    kinds    of   plaintiffs.   See

 generally 13 Ky. Prac. Tort Law § 15:13 (2020).

       For example, a public official must prove that the libelous

 statement(s) were made with “actual malice,” which refers to a

 defendant’s knowledge of a deliberate falsehood or a statement

 made “with reckless disregard as to truth or falsity.” New York

 Times Co. v. Sullivan, 376 U.S. 254, 283 (1964); Harte-Hanks

 Commc’ns v. Connaughton, 491 U.S. 657, 688 (1989). The same is

 true of “public figures,” who can be a well-known person in the

 community, like a celebrity, or someone who attains the status of

 a public figure only for a limited purpose because they thrust




                                         2
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 3 of 11 - Page ID#: 394



 themselves to the forefront of a public controversy. Gertz v.

 Robert Welch, Inc., 418 U.S. 323, 342 (1974).1

       Sometimes, it is difficult to classify a libel plaintiff.

 For example, it is not clear whether the plaintiff here is a

 “public official.” See Rosenblatt v. Baer, 383 U.S. 75, 85 (1966)

 (explaining that that a public official is someone who is “among

 the hierarch of government employees who have, or appear to the

 public to have, substantial responsibility for or control over the

 conduct of governmental affairs”).

       However, it is unnecessary for the Court to undertake this

 kind of analysis because “truth” is a defense in all kinds of

 defamation actions. 13 Ky. Prac. Tort Law § 15:6 (2020).

       As explained infra, the Court holds that in this case the

 defendant stated the truth when he told a reporter the contents of

 a resolution by the agency’s board of directors stating an intent

 to discharge the plaintiff.

                           Factual and Procedural Background

       Rieck    is   the   former   Executive    Director    of   the   Housing

 Authority of Covington, serving from June 16, 2014 until he was

 terminated on September 19, 2018. (Doc. 17 at ¶ 4). Rieck was


 1
  Because public figures assume the risk of closer public scrutiny
 than private individuals, and because public figures enjoy greater
 access to the media to effectively rebut any false statements made
 about them, public figure must establish “actual malice.” Gertz,
 418 U.S. at 345.

                                        3
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 4 of 11 - Page ID#: 395



 employed by HAC pursuant to a five-year Employment Agreement that

 began on June 16, 2014 and was set to end on June 15, 2019. (Id.

 at ¶ 9). His tenure began when Sherry Carran was the Mayor of

 Covington. (Id. at ¶ 12). But in November of 2016, Joseph Meyer

 beat Carran in the general election to become the new Mayor of

 Covington. (Id. at ¶ 13). Then, like any change of administrations,

 a new vision for the City of Covington was put forth by Meyer. And

 with this change came tensions.

        Rieck’s tension with Meyer began in January of 2017, when

 Meyer told Rieck to “stop filling the units at City Heights”

 because “in eighteen months they [would] all be gone.” (Id. at ¶

 14).   At   a   February   2018   Board    meeting,    Rieck   expressed    his

 displeasure about Meyer’s comment and other policy choices. (Id.

 at ¶ 15). Then on March 21, 2018, a letter was read at the Board

 meeting to express similar frustration by some of the staff. (Id.

 at ¶ 17).

        The conflicts continued into April of 2018. This time a

 disagreement arose when Meyers recommended that Shawn Masters fill

 a vacancy on the HAC Board. (Id. at ¶ 23). Rieck believed this

 appointment compromised the legality of the Board because KRS ¶

 80.040(2)(a) provides that “no more than two (2) appointees on any

 city housing authority shall be affiliated with the same political

 party.” And with Masters’ appointment, the Board now comprised of



                                        4
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 5 of 11 - Page ID#: 396



 three Democrats (Commissioners Jennifer Allen, Jennifer Holt, and

 Masters). (Id. at ¶¶ 22-23).

       When this issue was addressed at the May 16, 2018 Board

 meeting, Commissioner Holt informed the Board that she was changing

 her party affiliation to “Independent.” (Id. at ¶ 25). While this

 created compliance with the statute, Rieck still believed this did

 not   cure   Masters’    appointment.         (Id.)    Nevertheless,    the   Board

 proceeded with a vote to elect Meyer as the Chair and Masters as

 the Vice-Chair. (Id. at ¶ 26).

       After Rieck continued to challenge various decisions of the

 Board, Meyer and the HAC Board of Commissioners passed a resolution

 to suspend Rieck without pay and provide him with notice of their

 intent to terminate on July 18, 2018.                 (Id. at ¶¶ 27, 30).

       On July 19, 2018, an article appeared in the River City News

 concerning      the   Board’s   decision.        (Doc.    38-6).   This    article

 purportedly surfaced following a reporter speaking to the Board’s

 General Counsel, Stephen McMurtry. (Id.) On September 19, 2018,

 HAC    passed    a    resolution     to       officially     terminate    Rieck’s

 employment. (Id. at ¶ 34).

       On July 17, 2019, Rieck filed his original complaint against

 the   defendants      asserting    three       claims:    (1)   First    Amendment

 retaliation; (2) interference with prospective employment; and (3)

 defamation. (Doc. 1 at 8-10). On November 19, 2019, Rieck filed an



                                           5
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 6 of 11 - Page ID#: 397



 amended complaint to add a claim for breach of contract in count

 IV. (Doc. 17 at 10-11).

       On December 6, 2019, McMurtry filed a motion to dismiss the

 interference with a prospective employment and defamation claims

 against him. (Doc. 18). The remaining defendants filed their answer

 on December 9, 2019, and HAC moved for partial judgment on the

 pleadings     concerning     Rieck’s    claim    for   vicarious     liability

 concerning McMurtry’s statements to the media. (Doc. 21).

       This Court held oral argument for McMurtry and HAC’s motions

 on June 11, 2020. (Doc. 32). At the hearing, the Court granted the

 defendants’ motions in part and denied in part. (Id. at 1-2).

 Specifically, the Court granted the defendants’ request to dismiss

 Rieck’s interference with prospective employment claim but allowed

 Rieck’s defamation claim to proceed. (Doc. 33 at 17:20-25).

       Following limited discovery on the defamation issue, McMurtry

 moves for summary judgment on the defamation claim only.2 (Doc.

 38). HAC joins McMurtry’s motion, arguing that since Rieck’s

 defamation claim is premised on a theory of vicarious liability,

 it cannot be liable if McMurtry’s statements were not defamatory.

 (Doc. 41 at 1).




 2 The claims of retaliation and breach of contract are still
 pending. On December 31, 2020, Magistrate Judge Smith granted the
 parties’ request to extend the discovery deadline for these matters
 to April 15, 2021, with dispositive motions to be filed by May 17,
 2021. (Doc. 50).
                                        6
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 7 of 11 - Page ID#: 398



                                  Standard of Review

       Summary judgment is proper if “the movant shows that there is

 no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 While the Court views the evidence in the light most favorable to

 the nonmoving party, the nonmoving party “must come forward with

 specific facts showing that there is a genuine issue for trial.”

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986).

                                               Analysis

       In    Kentucky,   a   cognizable        claim   for   defamation   requires

 plaintiffs to prove the following elements:

       (a)    A false and defamatory statement concerning another;
       (b)    An unprivileged publication to a third party;
       (c)    Fault amounting at least to negligence on the part of
              the publisher; and
       (d)    Either actionability of the statement irrespective of
              special harm or the existence of special harm caused by
              the publication.

 Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014) (internal

 footnote omitted) (quoting RESTATEMENT (SECOND)             OF   TORTS § 558) (Am.

 Law Inst. 1977)).

       At    issue   here    is    the   first   element:    whether    McMurtry’s

 statements were true. McMurtry argues his statements were true

 because he merely provided the reporter with the Board’s reasons

 for passing the resolution of its intent to terminate Rieck. (Doc.

 38 at 8-10).

                                           7
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 8 of 11 - Page ID#: 399



       Rieck contends that McMurtry did not cite the resolutions or

 attribute the statements to the Board, but he instead made the

 statements     of   fact    about      Rieck    that   portrayed     him   as    an

 uncooperative and insubordinate employee who failed to do his job.

 (Doc. 44 at 12).

       “Defamatory language” is broadly construed as language that

 “tends to harm the reputation of another as to lower him in the

 estimation     of   the    community    or     to   deter   third   persons     from

 associating or dealing with him.” Stringer v. Wal-Mart Stores,

 Inc., 151 S.W.3d 781, 793 (Ky. 2004), overruled on other grounds

 by Toler, 458 S.W.3d at 287. “[T]he words of the publication should

 not be considered in isolation, but rather within the context of

 the entire [publication] and the thoughts that the [publication]

 through its structural implications and connotations is calculated

 to convey the reader to whom it is addressed.” Connaughton v.

 Harte-Hanks Communications, Inc., 842 F.2d 825, 840 (6th Cir.

 1988), aff’d, 491 U.S. 657 (1989).

       But it has long been recognized that the truth of alleged

 statements by a defendant is “always a complete defense . . ..”

 Pennington v. Little, 99 S.W.2d 776, 777 (Ky. 1936). Thus, a

 defendant who can prove the truth of the alleged defamatory

 statement cannot be liable for slander. Columbia Sussex Corp. v.

 Hay, 627 S.W.2d 270, 273 (Ky. Ct. App. 1981).



                                          8
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 9 of 11 - Page ID#: 400



       A review of McMurtry’s statements together show that his

 statements were true. To be sure, on July 18, 2018, the Board

 passed a resolution of its intent to terminate Rieck. (Doc. 38-

 8). A copy of this resolution, along with a letter detailing the

 Board’s reasons for pursing Rieck’s termination, was sent to Rieck

 the same day. (Id.)

       Then, without warning or request, a reporter from the River

 City News called McMurtry to inquire about the Board’s July 18

 resolution. (Doc. 38-6). McMurtry explained that the Board gave

 Rieck “notice that they intended to terminate him based on certain

 issues    and   that    he   had   the   right   to   certain    due   process

 proceedings[,] and they were offering him those[.]” (Id.) Rieck

 concedes this statement is true.

       The article went on to explain that “[t]hose proceedings

 available to Rieck included a pre-termination hearing and a right

 to severance pay if dismissed without cause.” (Id.) But, McMurtry

 clarified that the Board’s “dismissal was with cause” not for a

 “single cause . . . rather ‘a long list.’” (Id.) McMurtry even

 provided examples of some of the Board’s reasons, including Rieck’s

 alleged “failures to cooperate with the board, to bring certain

 items to the board’s attention, to deliver reports, [and] to

 provide discussions to the board.” (Id.) McMurtry explained that

 “[i]t’s nothing that is really outstanding or anything that shows



                                          9
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 10 of 11 - Page ID#: 401



  in anyway any moral turpitude, but it was just that the job was

  not getting done.” (Id.)

        Rieck concedes that the Board sent him its resolution and

  provided    him   with   a   list   of   twelve   reasons   for   seeking   his

  termination. Nevertheless, Rieck asks the Court to look narrowly

  at McMurtry’s statements to find that they insinuated that Rieck

  was already terminated with cause before his due process hearing.

  This is not so.

        First, the context of McMurtry’s statement reveals that he is

  discussing the Board’s reasons provided to Rieck in his letter.

  Again, Rieck does not contest that McMurtry told the reporter that

  the Board gave Rieck “notice that they intended to terminate him

  based on certain issues[.]” (Doc. 38-6) (emphasis added). And after

  providing this context, the reporter wrote “[t]hose proceedings

  available to Rieck included a pre-termination hearing and a right

  to severance pay if dismissed without cause.” (Id.) At this point,

  McMurtry informed the reporter that the Board was seeking dismissal

  with cause because of a long list of reasons. (Id.) Thus, this

  shows that McMurtry was discussing what the Board had done and why

  the Board had done it.

         Second, Rieck concedes that the Board passed a resolution to

  terminate him with cause (for the listed reasons provided to him)

  on September 19, 2018, after he waived his right to a due process



                                           10
Case: 2:19-cv-00092-WOB-CJS Doc #: 56 Filed: 04/01/21 Page: 11 of 11 - Page ID#: 402



  hearing. Therefore, McMurtry and HAC are entitled to judgment as

  a matter of law because McMurtry’s statements were true.3




        Thus,   having    reviewed    this   matter,   and   the   Court   being

  advised,

        IT IS ORDERED that McMurtry’s motion for summary judgment

  (Doc. 38) be, and is hereby, GRANTED.4

        This 1st day of April 2021.




  3 Because McMurtry’s statements were substantially true, this Court
  need not address McMurtry’s constitutional arguments. See Jean v.
  Nelson, 472 U.S. 846, 854 (1985) (quoting Gulf Oil Co. v. Bernard,
  452 U.S. 89, 99 (1981) (“Prior to reaching any constitutional
  questions, federal courts must consider nonconstitutional grounds
  for decisions”)).
  4 Count III of Rieck’s amended complaint provides “[t]o the extent

  Defendant McMurtry was acting in the scope of his agency and
  representation, Defendant HAC is also liable for his conduct. (Doc.
  17 at ¶ 42). As explained in HAC’s response joining McMurtry’s
  motion for summary judgment, (Doc. 41), because Rieck’s defamation
  claim against it is derivative, it fails for the same reasons.
  Therefore, HAC is likewise entitled to judgment as a matter of law
  on Count III.
                                        11
